UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Form 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (date of earliest event reported):March 2, 2010 Unify Corporation (Exact name of registrant as specified in its charter) Delaware 001-11807 94-2710559 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 1420 Rocky Ridge DriveRoseville, California 95661(Address of principal executive offices) Registrant’s telephone number, including area code:(916) 218-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On March 2, 2010, Unify Corporation (the “Company” or “Unify”) issued a press release regarding the Company’s financial results for its fiscal 2010 third quarter. The full text of the Company’s press release is attached hereto as Exhibit 99.1. 2 Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description 99.1 Press release dated March 2, 2010 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 2, 2010 By: /s/ Steven Bonham Steven BonhamVice President and CFO(Principal Financial and Accounting Officer) 4
